Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered November 6, 2002, convicting him of sexual abuse in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that certain remarks made by the prosecutor during summation warrant reversal of his conviction (see CPL 470.05 [2]; People v Scotti, 220 AD2d 543 [1995]). In any event, while we agree that some of the challenged remarks were improper, they did not deprive the defendant of a fair trial and do not warrant reversal of the judgment in the exercise of our interest of justice jurisdiction (see People v Bryant, 163 AD2d 406, 407 [1990]; People v Samuel, 122 AD2d 285, 286 [1986]; cf. People v Smith, 288 AD2d 496, 497 [2001]). Ritter, J.P., Smith, H. Miller and Goldstein, JJ., concur.